                      Case 5:19-cv-00047-FB Document 1 Filed 01/16/19 Page 1 of 9




                                     IN THE UNITED STATES DISTRICT COURT
                                      FOR THE WESTERN DISTRICT OF TEXAS
                                             SAN ANTONIO DIVISION

RENE REYNA SANCHEZ and MARIA                        $
LUISA SANCHEZ                                       $
  Plaintiffs                                        $
                                                    $               5:19-cv-00047
VS                                                  $    C.A. NO.
                                                    $
DEUTSCHE BANK NATIONAL TRUST                        $
COMPANY, AS TRUSTEE FOR                             $
REGISTERED HOLDERS OF LONG                          $
BEACH MORTGAGE LOAN TRUST                           $
2005.3 ASSET-BACKED                                 $
CERTIFICATES, SERIES 2OO5-3 AND                     $
SELECT PORTFOLIO SERVICING,                         $
[NC., ROBERT AGUILAR ORBRETT                        $
BAUGH, BRENT GRAVES, CLAY                           $
GOLDEN, STEPHEN MAYERS,                             $
KENNY SHIREY, TROY ROBINETT,                        $
DOUG RODGERS, CARL MEYERS,                          $
MIKE HANLEY, FEDERICK                               $
BRITTON, DAVID ACKEL,                               $
DEBORAH MARTIN, TERzu                               $
MARTIN, ALEXIS MARTIN, CASSIE                       $
MARTIN, TROY MARTIN, SHELBY                         $
MARTIN, W.A. MARTY LAVOUTURE,                       $
DEANNA RAY, CARY CORENBLUM,                         $
SHAV/N SCHILLER, V/AYNE WHEAT                       $
OR CHRIS LAFOND, Substitute Trustees                $
   Defendants                                       $


                                         DEFE.NDANTS' NOTICE OF REMOVAL

              Defendants, Deutsche Bank National Trust Company as Trustee for Registered Holders

of Long             Beach Mortgage Loan Trust 2005-3 Asset Backed Certificates Series 2005-3

(o'Trustee") and Select Portfolio Servicing, Inc. ("SPS") (both are collectively referred to   as


'oDefendants"), pursuant to 28 U.S.C. $1446(a), hereby remove this case from the 45th District

Court of Bexar County, Texas to the United States District Court for the Western District of

Texas, San Antonio Division. Defendants deny the claims and damages alleged in Plaintifß'



20060 I 6 1.20 I 901 27 13194892.1
                    Case 5:19-cv-00047-FB Document 1 Filed 01/16/19 Page 2 of 9




Original Petition and file this Notice without waiving any claims, defenses, exceptions, or

obligations that may exist in their favor in state or federal court.

                                                       I.     INTRODUCTION

             1.           On December 27,2018, Plaintiffs Rene Reyna Sanchez and Maria Luisa Sanchez

(orPlaintiffs") commenced this action by filing Plaintiffs' Original Petition (the "Original

Complaint"), Cause No. 2018-CI-24110 in the 45th District Court of Bexar County, Texas (the
.oState     Court Action").              See   Exhibit C-1.

            2.            Pursuant to 28 U.S.C. $1446(b) of the Federal Rules             of Civil Procedure, this

Notice of Removal is timely filed within thirty (30) days of when Defendants were served with

the initial state court pleading.r Defendants have not been formerly served with the Complaint

but made an appearance in the State Court Action on January 16,2019 (See Exhibit C-6) and this

action is being removed within 30 days of that appearance.

                                   II.   PLEADINGS AND NOTICE TO STATE COURT

             3.           True and correct copies of all pleadings, process, orders and other filings in the

State Court Action are being filed along with this Notice of Removal as required by 28 U.S.C.

$1aa6(a). Pursuant to 28 U.S.C. $1446(d), written notice of this removal is being served on

Plaintiffs and filed in the State Court Action.

          III.     STATEMENT OF STATUTORY ÞASIS FOR JURISDICTION AND VENUE

             4.           This action is within the original jurisdiction of the United States District Court

pursuant to 28 U.S.C. $1332(a)(1). That statute provides, in pertinent part, that o'the district

courts shall have the original jurisdiction of all                   civil actions where the matter in   controversy

exceeds the sum or value                  of $75,000, exclusive of interest and costs, and is between citizens of

      Bd, of Regents of Univ, of Texas Sys. v. Níppon Tel. & Tel. Corp.,478 F.3d 274,278 (5th Cir. 2007); Murphy
      Bros. v. Michetti Pipe Stringing, Inc., 526 U.S, 344, 34748,I 19 S. Ct. 1322, 143 L. Ed.2d 448 (1999),
      (holding the time for removal commences on formal service of process, oonot by mere receipt of the complaint
      unattended by any formal service).
                                                                 2
200601 61.201 90 I 27 /3194892.t
                       Case 5:19-cv-00047-FB Document 1 Filed 01/16/19 Page 3 of 9




different States."2 Venue is proper in this district under 28 U.S.C. $1441(a) because the state

court where the State Court Action has been pending is located in this district. As discussed in

detail below, this action satisfies the statutory requirements for diversity                       of   citizenship

jurisdiction.

                                                IV. DIVERSITY.JURISDICTION
              A.             Çitizenship of the Parties

              5.             This civil action involves a controversy between citizens of different         states.

Plaintiffs are citizens of the State of Texas.3

              6.             Defendant, Trustee is not acitizen of Texas. When determining citizenship of a

trust for purposes of diversity jurisdiction, it is the citizenship of the trustee which controls, not

the citizenship of the beneficiaries of the trust.a

              7.             Deutsche Bank National Trust Company is now and was at the commencement             of

this action and all intervening times, a national banking association that has its principal offrce in

California, as stated in its charter. Therefore, as a national banking association organized under

the laws of the United States, Deutsche Bank and thus Trustee arc cifizens of Califomia for

diversity purposes.s

               8.            Defendant, Select Portfolio Servicing, Inc., is a Utah Corporation. A corporation

is deemed to be a citizen of              (l)   every state where it has been incorporated and (2) the state where

                                                   oonerve
it   has its principal place of business (i.e. its         center").ó Defendant is a Utah corporation

with its principal place of business in Salt Lake City, Utah. SPS is not incorporated in Texas,




2      28 u.s.c,A. g r332(aXl).
3      See Plaintiffs' Original Petition (the "Complaint") at $II.
a      Navarro Sav. Ass'nv. Lee,446 U.S. 458,464,100 S, Ct, 1779,64L.F,d.2d 425 (1980).
s      28 U.S.C.A. $ 1348(Wesr); llachoviaBqnkv.Schmidt,546U.S.303,307,126S.Ct.94l,163L.Ed.2d797
       (2006).
6      zB   u.s.c,A. g          1332(cXl).
                                                                3
20060 I 61 .201 9 0127 I 3 t9 4892.1
                     Case 5:19-cv-00047-FB Document 1 Filed 01/16/19 Page 4 of 9




nor is its principal place of business located in Texas. Therefore, SPS is a citizen of Utah for

purposes of diversity jurisdiction.

            9,            The remaining defendants are'oRobert Aguilar Orbrett Baugh, Brent Graves, Clay

Golden, Stephen Mayers, Kenny Shirey, Troy Robinett, Doug Rodgers, Carl Mayers, Mike

Hanley, Frederick Britton, David Ackel, Deborah Martin, Teni Martin, Alexis Martin, Cassie

Martin, Troy Martin, Shelby Martin, W.A. Marty Lavouture, Deanna Ray, Cary Corenblum,

Shawn Schiller, Wayne Wheat or Chris Lafond, Substitute Trustees" ("Substitute Trustees")

who upon information and belief are named alternative substitute trustees pursuant to                                    an

appointment of substitute trustee for the subject loan. Plaintiffs include no claims or causes                            of

action against the Substitute Trustees. Therefore these parties are either nominal parties ot were

improperly joined and their citizenship is not counted for purposes of diversity jurisdiction.
                                                                                                                     T




             10.          From the face of the complaint, it is evident that Plaintifß have not stated or even

attempted to state a cause of action against Substitute Trustees under Texas law.8                           A removing

party may establish improper joinder by showing that the plaintiff is unable to establish a cause

of action against the non-diverse defendant under state law.e A "mere theoretical possibility" of

recovery under state law does not suffice to preclude removal.lO By way of example, courts

routinely hold that the mere inclusion                 of a non-diverse substitute trustee who                conducts a

foreclosure sale as a nominal party will not defeat diversity jurisdiction.ll


7
      See  Larroquettev. Cørdinql Health 200, lnc.,466 F.3d 373,376 (5th Cir. 2006); Ekundayov. PNC Bank, Nat.
      lss'n,No, A-14-CA-142-SS,2014WL5092625 (W.D.Tex.Oct.9,2014)citingCantorv.lüachoviøMortg,,
       FSB,64l F. Supp. 2d602,606 (N.D. Tex.2009).
8
      Larroquette,466F.3d at 375 (holding that standard for establishing improper joinder is "whether the defendant
      has demonstrated that there is no possibility of recovery by the plaintiff against an in state defendant, which
      stated differently means that there is no reasonable basis of the district court to predict that the plaintiff might be
      able to recover against an in-state defendant,") (quoting Smallwood v. Illinois Cent. R. Co.,385 F.3d 568, 573
      (5th Cir. 2004)) (internal quotation marks omitted).
9
      Id. (citingSmallwood,3Ss F.3d at 573.
l0    Badon v. RJR Nabisco Inc. , 236 F .3d 282,286 n.4 (5th Cir. 2000).
ll     See, Mendez v. Ilells Fargo Bank, N,A., No. SA-14-CV-326-XR, 2014WL 1923056, at
                                                                                                    *2 (W.D, Tex. May 13,
      2014) citing Eisenberg v. Deutsche Bqnk Tr. Co. Amerícas, No. SA-l l-CV-384-XR, 201I WL 2636135 (W.D'
      Tex. July 5, 2011).
                                                              4
20060 16 1.20 I 901 27 t3194892.1
                    Case 5:19-cv-00047-FB Document 1 Filed 01/16/19 Page 5 of 9




             11.          In applying this test, the court conducts a Rule 12(b)(6){ype analysis, looking

initially at the allegations of the complaint to determine whether, under state law, the complaint

states a claim against the in-state defendant. However, unlike                  a l2(b)(6) analysis, the Court

retains discretion to pierce the pleadings and review evidence on whether plaintiff has a viable

cause of action under state law.12

             12.          In the context of a motion to dismiss, factual allegations in a complaint must be

sufficient to raise the right to relief above a speculative level.l3 Reciting naked assertions devoid

of o'further factual enhancement" does not suffice.la Where the facts do not permit the court to

infer more than the mere possibility of misconduct, the Complaint has stopped short of showing

that the pleader is plausibly entitled to relief.ls

             13.          Plaintifß' factual allegations against Substitute Trustees do not exist in their

complaint other than naming the parties in the style of the case and certainly do not raise

Plaintiffs' right to relief above the speculative level since any formulaic recitation of               vague

allegations even                   if it existed would be insufflrcient to support a claim against Substitute
Trustees.l6 Plaintiffs' conclusory allegations and unwarranted deductions of fact cannot                   be


accepted as true and cannot defeat a motion to dismiss.lT The Complaint includes no specific

allegations or causes of action against Substitute Trustees and fails under the standards for a

motion to dismiss. Additionally, Plaintiffs have not and cannot allege any legally viable

damages relating to any claim against Substitute Trustees since no foreclosure sale has occurred.




t2     Id.
t3    Id, at 555.
t4    Ashcroft v. Iqbal,556 u.s. 662, 129 s. cr. 1937, 1949, 173 L. Ed. 2d 868 (2009).
ts    Beil Atl. Corp. v, Twombly,550 U.S, 544,557,127 S. Ct. 1955,167 L.F,d.2d929 (2007).
16    Bell Atlantic Corp.,550 U.S. at 556.
t7    Kane Enterprises v. MøcGregor (USA) |nc.,322F.3d371,374 (5th Cir.2003).
                                                               5
200601 6 1.201 901 27 /3194892.1
                      Case 5:19-cv-00047-FB Document 1 Filed 01/16/19 Page 6 of 9




              14.          Any actions taken by Substitute Trustees are protected by judicial immunity.ls

Based on overriding public policy, Texas courts have consistently held that an opposing party

oodoes
           not have a right of recovery, under any cause of action, against another attorney arising

from the discharge of his duties in representing a party                          Substitute Trustees, as attorneys

are immune from this Complaint.

              15.          Accordingly, the only named defendants who were or are citizens of Texas at any

time material to removal were Substitute Trustees, which have been improperly joined or                         are

nominal parties, and complete diversity exists between Plaintiffs and all relevant defendants.

Although the consent to the removal is not required from nominal parties such as the Substitute

Trustees, no known service has been accomplished as                      to Substitute   Trustees, therefore their

consent is not required for this additional reason.

             B.            Amount in Controversv

              16.           This case places an amount in controversy that exceeds the $75,000 threshold. A

party may remove an action from state court to federal court                 if the action is one over which the

federal court possesses subject matter jurisdiction.2O Such jurisdiction exists as long as the

parties are completely diverse and the amount in controversy exceeds $75,000.00.21

              17.           When ascertaining the amount        in controversy in the context of a motion to
remand, district courts query whether a plaintiffs state court petition, as it existed at the time               of

removal, alleged damages in excess of the statutory minimum.22

              18.           If the petition   does not allege a specific amount   of damages, the removing party

must prove by a preponderance of the evidence that the amount in controversy requirement is


t8
       Van Hauen v, llells Fargo Bank,ly'.l., No. 4:12-CY -344,2012 WL 4092590, at *3 (E.D. Tex. Aug. 16,2012),
      report andrecommendqtion adopted, No.4:12CV344,2012WL4092516 (E.D. Tex. Sept. 17,2012).
l9
      Taco Bell Corp, v, Cracken,939 F. Supp. 528,532 (N.D. Tex. 1996) (emphasis in original).
20
      28 U.S.c.A. $ laal(a).
2t
      28 U.S.C.A, $ 1332(a).
22
      S.W.S. Erectors, Inc. v. Infax, Inc.,72 F,3d 489, 492 (sirh Cir. 1996).
                                                               6
200601 6 1,20 I 90 I 27 /3194892.1
                      Case 5:19-cv-00047-FB Document 1 Filed 01/16/19 Page 7 of 9




satisfied.23 The removing party satisfies this burden                        if the court finds it   'ofacially apparent" that

the plaintiffs claimed damages likely exceed $75,000.00.24 In this instance, Plaintiffs'

Complaint makes                      it facialty   apparent that Plaintiffs' claimed damages exceed $75,000.00 given

that the filing of the present action by Plaintiffs has the legal effect of precluding Trustee from

conducting a foreclosure sale on the collateral securing the subject loan and the value of the

property exceeds $75,000.00.

              19.          Plaintiffs have sought and obtained an ex parte temporary restraining order which

has precluded foreclosure on property located at 302 Chesterfield, San Antonio, Texas 78223

(the "Prop erry')2s. The value of the Property according to the Bexar County Appraisal District

for 2018 is no less than $295,410.26

              20.          Federal jurisdiction can be established by facts alleged in the petition for removal

                                                                                                                  ooln
that support a conclusion that the amount in controversy requirement is satisfied.2T                                     actions

seeking declaratory or injunctive relief,                     it is well   established that the amount in controversy is

measured by the value of the object of the litigation."2s Plaintiffs seek relief which has, at least

temporarily, precluded enforcement of the contractual loan obligations and Trustee's right to

foreclose on and take possession ofthe subject property.

              21.          "[W]hen the validity of a contract or a right to property is called into question in

its entirety, the value of the property controls the amount in controvetsy."2e "[T]he amount in



23    Lewis v. State Farm Lloyds,205 F. Supp, 2d706,708 (S.D. Tex. 2002) citing De Aguilar v. Boeing Co.,17
      F,3d 55, 58 (5th Cir. 1993); see also Mangunov. Prudential Prop. & Cas. Ins. Co.,276F.3d720,723 (5thCir
      2002) (explaining that the removing party bears the burden of showing that federal jurisdiction exists and that
      removal is proper).
24    Allenv. R & H Oil & Gss Co.,63 F.3d 1326,1335 (5th Cir. 1995).
25    Complaint, Exhibit C-l at $IV.
26    Exhibit D.
27    Menendezv. tlal-Mqrt Stores, Lnc.,364 F. App'x 62,66 (sth Cir. 2010) (unpublished) (citing Garciav, Koch
      Oil Co, of Texas Inc.,35l F.3d 636, 638-39 (5th Cir, 2003).
28    Hunt v. l{ashington Støte Apple Advert. Comm'n, 432 U.S. 333, 347,97 S. Ct.2434,53 L. Ed. 2d 383 (U,S.
       te77).
2e     Wøller v. Profl Ins. Corp,,296F.2d 545,54748 (5th Cir. 1961).
                                                                     7
200601 6 I .201 90 I 27 13194892.1
                    Case 5:19-cv-00047-FB Document 1 Filed 01/16/19 Page 8 of 9




controversy, in an action for declaratory or injunctive reliet is the value of the right to be protected

or the extent of the injury to be prevented."3o Also, where a party seeks to quiet title or undo a

foreclosure, the object of the litigation is the property at issue and the amount in controversy is

measured by the value of the property.3l The value of the subject property in this instance for

diversity pulposes is no less than $295,410 per the records of the Bexar County Appraisal District

for 2018.32 The value of the Property in this instance satisfies the jurisdictional amount of

$75,000.00 for diversity pu{poses and the claim for money damages and attorney's fees further

support the requisite amount in controversy for diversity jurisdiction.

                                                 V. JURY DEMAND
             22.          Plaintiffs have not made any known jury demand in the State Court Action.

                                                  VI.   CONCLUSION

             23.          For the foregoing reasons, Defendants ask the Court to rsmove this suit to the

United States District Court for the Western District of Texas, San Antonio Division.

                                                        Respectfully submitted,

                                                        B   /s/ Michael F. Hord Jr
                                                            Michael F. Hord Jr.
                                                            State Bar No. 00784294
                                                            Federal I.D. No. 16035
                                                            Eric C. Mettenbrink
                                                            State Bar No. 24043819
                                                            Federal I.D. No. 569887
                                                            HIRSCH & WESTHEIMER, P.C.
                                                            1415 Louisiana, 36th Floor
                                                            Houston, Texas 77 002-2772
                                                            7 13 -220-9182 Telephone
                                                            7 13-223-931 9 Facsimile
                                                            E-mail : mhord@hirschwest. com
                                                            Email: emettenbrink@,hirschwest.com

                                                        ATTORNEYS FOR DEFENDANTS

30
      I4tebbv.Investacorp,Inc.,89F.3d252 (5th Cir. 1996),citingLeiningerv. Leininger,705F.2d727 (sthcir. 1983).
3l    See Berryv. Chase Home Fin., LLC,No. CIV.A. C-09-116,2009WL2868224, at *2 (S.D. Tex. Aug. 27,2009),
32
      Exhibit D.
                                                            I
20060 I 6 1.201 90121 /3194892.1
                    Case 5:19-cv-00047-FB Document 1 Filed 01/16/19 Page 9 of 9




                                   CERTIF'ICATE OF SERVICE

            I hereby certify that on this 16th day of January 2019, a true and correct   copy of the
foregoing and/or attached was served on each attorney of record or party as follows:

                                          Roberto Maldonado
                                        Maldonado Law Group
                                          310 Saint Mary's St.
                                               Ste. 1710
                                        San Antonio, TX 78205
                                   Via Email and U.S. Regular Mail


                                     Miquel "Mikeo' A. Hernandez
                                       427 South Saint Mary's St.
                                        San Antonio, TX 78205
                                   Via Email and U.S. Regular Mail


                                                /s/ Michael F. Hord.Tr.
                                                Michael F. Hord Jr.




                                                   9
200601ó 1.20 I 90 127 13194892.t
